Citation Nr: 1602186	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, and if so, whether service connection is warranted. 

2.   Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability. 

4.  Entitlement to service connection for polymyositis. 

5.  Entitlement to service connection for patent foramen ovale. 




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2000 to July 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to reopening based on new and material evidence for service connection for right and left hip disabilities; service connection for polymyositis, and for patent foramen ovale are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Also, in November 2015, the Veteran filed a claim for service connection for eye conditions secondary to TBI.  This is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied service connection for sleep apnea; the Veteran did not appeal or submit new and material evidence within one year of notice so that decision became final. 
 
2.  Evidence received since the November 2004 rating decision is new and material because it relates to the elements of current disability and nexus. 

3.  The Veteran's sleep apnea is etiologically related to active service.


CONCLUSIONS OF LAW

1.  A November 2004 rating decision, which denied service connection for sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the final November 2004 rating decision to reopen a claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 
24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
 § 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits. 
38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in original rating decisions for service connection.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The claim on appeal is one of service connection.  Generally, for a successful claim, there must be competent evidence of record showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The RO denied the Veteran service connection for sleep apnea in its November 2004 rating decision because there was no current diagnosis and no in-service occurrence of any stand-alone sleep disorder.  The rating official went further to find the sleep disturbance noted in the military record was related to the Veteran's depression.  In making this decision the rating official, in relevant part, considered the Veteran's service treatment and personnel records, and a general medical pre-discharge examination conducted in June 2004.  The Veteran did not appeal that decision, or submit new and material evidence within one year, so it became final.  

Since the November 2004 rating decision, the Veteran has submitted, in relevant part, treatment records from the Fayetteville, North Carolina VA Medical Center documenting diagnosis and treatment for sleep apnea in 2005 and a March 2011 letter from the medical director of the Cape Fear Valley Sleep Center documenting the Veteran's symptoms attributable to sleep apnea, and a positive nexus statement linking the Veteran's currently diagnosed sleep apnea to his military service.  This evidence is new since it was not in existence at the time of the November 2004 rating decision.  This evidence is also material because it relates to missing elements of a current diagnosis and nexus.  With the showing of new and material evidence, the claim is reopened.  With the reopening of this claim, the Board will proceed with the merits of the service connection claim. 

Service Connection

The Veteran asserts that his current sleep apnea disorder began in service.  Although chronic sleep impairment was linked to service-connected major depressive disorder, the Veteran asserts that the disturbances he had were actually attributable to sleep apnea.  After its review of the record, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's sleep apnea is related to the Veteran's reported sleep disturbances during service. 

Obstructive sleep apnea is a sleep-related breathing disorder.  See KINGMAN P. STROHL, MD, OVERVIEW OF OBSTRUCTIVE SLEEP APNEA IN ADULTS, UPTODATE.COM, http://www.uptodate.com/contents/overview-of-obstructive-sleep-apnea-in-adults?source=machineLearning&search=sleep+apnea&selected
 Title=1%7E150&sectionRank=1&anchor=H6#H6 (last visited January 12, 2015). Common symptoms of sleep apnea are snoring, daytime sleepiness, and nocturnal choking or gasping. Id.   UpToDate.com is a respected source of expert medical review articles. The article on sleep apnea was prepared by a physician and last updated on November 16, 2015.

The Veteran was first diagnosed with sleep apnea in August 2005 after a sleep study was conducted at the Fayetteville, North Carolina VA Medical Center.  The study revealed that the Veteran had 33 obstructive apneas with excessive daytime sleepiness.  After formal diagnosis, the Veteran was prescribed a C-PAP machine to manage this condition.  Therefore, the first prong of service connection is satisfied.  
Upon enlistment to service, the Veteran had no sleep disturbance, as supported by the February 2000 enlistment examination.  However, over time, the Veteran reported increased problems with his sleep reflected by his statements and the service treatment record.  For example in medical evaluations conducted in September 2003, April 2004, and June 2004, the Veteran consistently reported having frequent trouble sleeping.  In April 2004, military physicians prescribed the Veteran Zolpidem, a sleeping aid.  At the Board hearing, the Veteran provided a detailed account of symptoms experienced during service including having restless sleep and difficulty breathing when sleeping.  The Veteran also recounted statements made by a barrack mate that he woke up frequently throughout the night, snored, and frequently stopped breathing when sleeping.  The Board finds the Veteran's statements regarding sleep disturbances during service credible and supported by the service treatment records, thus substantiating the second prong of an in-service occurrence. 

The Board now moves to the dispositive element of nexus.  The only competent opinion of nexus comes from a March 2011 letter from the medical director of Cape Fear Valley Sleep Center.  After his review of the Veteran's medical history, sleep study results, and a physical examination of the Veteran, the director opined that "it is highly likely" that the Veteran had sleep apnea during his military service.  The rationale provided was that sleep apnea is a slowly progressing illness and is usually under recognized over time.   Without any opinions to the contrary, the Board grants the Veteran's claim of service connection for sleep apnea. 

As a full grant on the benefit on appeal, any error related to the Veterans Claims Assistance Act (VCAA) is moot.


ORDER

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.  Service connection is granted subject to the rules and regulations regarding the payment of VA monetary benefits. 

REMAND

In an August 2015 rating decision, the RO declined to reopen the Veteran's previously denied service connection claims for bilateral hip disabilities, and additional claims of entitlement to service connection for polymyositis and patent foramen ovale.  In September 2015, the Veteran submitted a notice of disagreement (NOD).  After a NOD has been filed in any claim, the RO is required to issue a statement of the case (SOC) containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached.  
38 C.F.R. §§ 19.26, 19.29.  In this this instance, the RO has not issued the Veteran an SOC.  

As the NOD initiates the appellate process, the Board is allowed to take limited jurisdiction of these issues for the sole purpose of directing the RO to issue a SOC along with information about what is needed to perfect the appeal of these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC with respect to the issues raised in his September 2015 NOD.  Advise the Veteran of the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, this issue should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


